Citation Nr: 0820027	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board previously denied the claims on appeal in a Board 
decision dated in July 2005.  The veteran then filed a timely 
appeal of this decision to the United States Court of Appeals 
for Veterans Claims (Court), and pursuant to a July 2006 
Joint Motion for Remand, a July 2006 Order vacated the 
Board's decision, and remanded the matter for compliance with 
the instructions in the Joint Motion for Remand.

The Board thereafter remanded the case in February 2007 for 
further evidentiary development, and the Board finds that the 
evidentiary development has been satisfactorily completed 
with respect to the claim for service connection for 
residuals of a left foot injury.  

The issue of entitlement to service connection for a right 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There are no current residuals of a left foot injury that had 
their onset in service or are related to an in-service injury 
or disease.





CONCLUSION OF LAW

There are no current residuals of a left foot injury that 
were incurred in active service.  38 U.S.C.A. § 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  However, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was arguably not satisfied prior to 
the initial unfavorable RO rating decision.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in March and November 2004 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although 
these notice letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in May 2005 
and December 2007, and prior to the December 2007 
supplemental statement of the case, correspondence in March 
2007 advised the veteran of the bases for assigning ratings 
and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and treatment records.  There is no indication that 
there are any outstanding pertinent documents or records that 
have not been obtained, or that are not adequately addressed 
in documents or records contained within the claims folder.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Entitlement to Service Connection for Residuals of a 
Left Foot Injury

Background

An August 1980 service X-ray report notes that the veteran 
had swelling outside of the right foot below the ankle.  The 
X-rays were negative for any fracture.

A February 2, 1981, service treatment record reflects that 
the veteran complained of an injury to the left foot.  He 
reported that, while walking the night before, his foot 
"popped."  X-rays of the left foot and ankle were noted to 
be negative.  The diagnosis was a contusion of the left foot.  
A physical profile, dated February 20, 1981, listed a 
diagnosis of metatarsal ligament tear.  A service X-ray 
report from May 4, 1981 indicates that the veteran had edema 
on the dorsal lateral left foot and anterior ankle as a 
result of a fall.  The X-rays revealed no significant 
abnormalities.  A September 25, 1981 service treatment record 
reflects that the veteran presented complaining of an injury 
to the left leg due to falling and hitting a metal rail.  
Upon observation, there was no swelling or coloration; there 
was tenderness with mild pain.  The assessment was a pulled 
ligament.

A September 29, 1981, service medical record notes that the 
veteran injured his right foot four days earlier while 
walking.  

At the veteran's May 1982 separation examination, the 
physician's summary indicated that there was a right foot 
fracture, but that it had resolved.  However, as was noted 
above, an August 1980 X-ray report of the right foot 
indicated that there was no fracture.  Nowhere else in the 
service treatment records is there a reference to a right 
foot fracture.  The May 20, 1982, separation examination 
report also did not list anything under the "Summary of 
Defects and Diagnoses" section of the report.  In addition, 
while the veteran complained of a history of foot trouble and 
identified his history of a torn ligament, evaluation at this 
time of the lower extremities and feet revealed normal 
findings.

A February 2001 VA progress note stated that the veteran 
focused on left heel pain, but that he denied any recent 
injury to the foot or leg.

A February 15, 2002, VA domiciliary (DOM) administrative note 
indicates that the veteran was having problems with his right 
foot.  An addendum to the report notes that the chart had 
been reviewed and that there were no previous complaints 
about the foot.

A March 2002 VA DOM physician note states that the veteran 
presented with right heel pain with weight bearing for some 
time.  A March 2002 VA report of right foot X-rays lists an 
impression of moderate hallux valgus deformity with 
moderately severe degenerative changes at the first 
metatarsal phalangeal joint and calcaneal spur at the plantar 
fascial insertion with adjacent soft tissue changes raising 
concern for possible plantar fasciitis.

A May 9, 2004, VA emergency room nurse note stated that the 
veteran complained of right ankle pain status post a bicycle 
accident.  A VA discharge summary for the period May 9 to May 
11, 2004, lists a discharge diagnosis of a right ankle 
bimalleolar fracture.  It was reported that the veteran 
underwent an open reduction and internal fixation with plate 
and screws.  A May 9, 2004, VA report of right ankle X-rays 
lists an impression of fracture dislocation at the right 
ankle joint.  A May 19, 2004, VA report of right ankle X-rays 
reflects an impression of post surgical changes compatible 
with internal fixation of distal fibular and tibial 
fractures.  It was also stated that there was adequate 
alignment of the fractures and the ankle mortise.

VA treatment records from December 2005 indicate that the 
veteran received treatment for bunions on both feet.  

March 2007 VA feet examination revealed that the claims file 
was reviewed in conjunction with the examination of the 
veteran.  The examiner noted that the veteran sustained an 
initial injury to his left foot in early February 1981, after 
which there were diagnoses of contusion and later metatarsal 
ligament tear.  The examiner did not find any right foot 
condition.  Other significant history was noted to include a 
bi-malleolar fracture of the right ankle on May 9, 2004, and 
a bunionectomy of the right great toe in December 2005, both 
of which were found to be unrelated to the veteran's 
ligamentous tear (lateral) of the left foot during service.  

Clinical examination of the left foot was found to reveal a 
normal left foot.  Clinical examination of the right foot did 
not reveal any significant findings other than the 
observation that the veteran was status post bunionectomy.  
October 2006 X-rays of the right foot did reveal post-
surgical changes at the first metatarsal phalangeal joint and 
in the distal tibia and fibula with redemonstration of the 
plantar calcaneal spur.  October 2005 X-rays of the feet were 
interpreted to reveal a large right calcaneal spur and 
degeneration at the base of the right great toe with no 
significant hallux formation.  Metallic fixation of old 
bimalleolar fractures were also seen on the right.  In 
reference to the left foot, there was degenerative change at 
the base of the left great toe and a moderate left calcaneal 
spur.  The March 2007 VA feet examination overall diagnosis 
included history of old lateral metatarsal ligamentous tear 
without sequelae on examination.  

VA examination in November 2007 revealed that this examiner 
also reviewed the veteran's claims file in conjunction with 
his examination of the veteran.  The veteran complained of 
left foot tenderness.  Specifically, he pointed to the dorsal 
aspect, overlying the metatarsal cuneiform of the left first.  
The onset of this reportedly occurred after the veteran's 
claim of tripping on a sidewalk in approximately 1981, while 
in the service.  Although X-rays at that time were noted to 
be negative, the veteran reported that his left foot was 
placed in a cast for approximately 6-8 weeks.  Thereafter, he 
had some slight improvement after which the pain returned.  
The examiner noted that available post-service treatment 
records did not document any complaint or finding in the area 
of left foot pain, and that the only relevant finding as to 
the left foot was in the area of the left metatarsal 
phalangeal joint.  

Physical examination revealed what appeared to be some 
palpable hypertrophy of the "left" foot and hypermobility 
of the first metatarsal at the metatarsal cuneiform joint.  
November 2007 VA X-rays on the left side were interpreted to 
reveal some mild changes of degenerative joint spurring and 
narrowing of the metatarsal phalangeal joint.  On the right 
side, there was an indication of a metallic implant, 
consistent with arthroplasty and implant of the first 
metatarsal phalangeal joint.  In his impression, the examiner 
noted that the veteran had hypermobility of the first 
metatarsal phalangeal joint and subsequent hallux limitus on 
the right side, which was previously treated with an 
acceptable outcome.  However, he did not believe that there 
was "any indication and correlation between the patient's 
stated injury and I think it is unlikely that his injury 
resulted in his particular symptoms."  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has carefully reviewed the evidence of record in 
this matter and would like to first point out that the record 
reflects recent X-ray findings of mild changes of 
degenerative joint spurring and narrowing of the metatarsal 
phalangeal joint and possibly some hypertrophy of the left 
foot and hypermobility of the first metatarsal at the 
metatarsal cuneiform joint (the Board believes that the 
November 2007 VA examiner actually intended these findings to 
apply only to the right foot), and that the initial 
requirement of a current disability has therefore been met.  

However, as has been made clear to the veteran during the 
pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or in the case of arthritis, to a period of one year 
following service.  

In this regard, the only opinions of record are those of the 
March 2007 VA feet examiner and the November 2007 VA 
examiner.  However, in closely examining the opinion of the 
November 2007 VA examiner, the Board finds that this examiner 
did not actually offer an opinion as to the etiology of any 
current left foot disability.  Thus, the Board is left with 
the opinion of the March 2007 VA feet examiner, who did not 
provide an etiological opinion with respect to any current 
right foot disability, but did provide an opinion regarding 
his examination findings for the veteran's left foot, which 
the Board finds to be squarely against the claim.  More 
specifically, after reviewing the claims folder, which 
contained the initial service treatment record manifestations 
of left metatarsal ligament pull or tear, and only X-ray 
findings of degenerative change at the base of the left great 
toe and a moderate left calcaneal spur, the examiner only 
found a history of old lateral metatarsal ligamentous tear 
without sequelae on examination.  The Board finds it 
consistent with this diagnosis that since the examiner did 
not find any sequelae of the veteran's original injury on 
examination, she did not find any relationship between any 
degenerative changes of the left foot and any injury during 
service.  

The veteran is competent to describe his symptoms and 
observations.  However, his statements that he has 
continually suffered from pain related to any in-service 
injury to the left foot since service are not credible.  As 
discussed above, the service treatment records do document a 
ligament tear or injury in February 1981, and some additional 
relevant treatment in May 1981 and September 1981, but on 
separation examination in May 1982, examination of the 
extremities and feet revealed normal findings.  Moreover, the 
first documented post-service complaints with respect to the 
left foot are contained in October 2005 VA treatment records 
that relate to X-ray findings of degenerative changes in the 
left foot.  The veteran's statements regarding continuity of 
symptomatology are further diminished by the post-service 
treatment records dated from January 2001 to October 2005 
that do not reference any complaints or treatment of left 
foot complaints.  

There is no competent medical evidence of record showing that 
a left foot disorder is related to service, or in the case of 
arthritis, to a period of one year following service.  It 
should also be noted that the statements of the veteran that 
seek to link current relevant symptoms or diagnoses to active 
military service are of minimal or no weight as it has been 
held that lay assertions with respect to issues of medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, in addressing the evidence in favor and 
against the claim, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore against the 
veteran's claim.  


ORDER

Entitlement to service connection for residuals of a left 
foot injury is denied.

REMAND

As to the veteran's right foot claim, the Board's review of 
the etiological opinions currently of record reveals that 
they are each deficient in important respects.  While it may 
be possible that the March 2007 VA feet examiner did not 
provide an opinion with respect to any right foot disability 
because she did not find adequate evidence of current 
disability, this appears to be inconsistent with her own 
examination findings of degenerative changes, as well as the 
results of the November 2007 VA examination, which also noted 
X-ray evidence of degenerative changes, in addition to 
problems with hypertrophy and hypermobility.  The latter 
examiner's opinion does make an effort to address the 
etiology of the veteran's right foot disabilities, but only 
refers to his in-service left foot injury and not to any 
documented in-service injury to the right foot.  
Consequently, the Board finds that the veteran should be 
afforded a new VA examination for an opinion as to whether it 
is at least as likely as not that any current right foot 
disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
November 2007.

2.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining the nature any etiology 
of any right foot disorder.  The 
veteran's claims file should be made 
available and reviewed by the examiner.  
All necessary tests should be conducted 
and all findings reported in detail.  
Thereafter, the examiner, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not that the veteran has a right foot 
disorder that is related to or had its 
onset.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Readjudicate the claim on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


